DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-24 and 28, in the reply filed on 8/3/22 is acknowledged.  It is noted that the restriction requirement mailed 6/16/22 inadvertently grouped the claims into groups I and III, however, this was a typographical error and group III should have been identified as group II.  Additionally, amended claim 28 is part of group I.  Therefore, the restricted claims are grouped as follows: group I, claims 1-24 and 28, drawn to a method of determining DC potency, and group 2, claims 25-27, directed to a kit.  Claims 25-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 1-24 and 28 read on the elected invention and are being acted upon.

Claims 4-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to claims in the alternative only, and additionally, multiple dependent claims shall not serve as a basis for any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-22 have not been further treated on the merits.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 24 is rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a use of soluble CD40L and TLR7/8 for stimulating dendritic cells, but fails to recite any specific steps.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite since it recites a use of soluble CD40L and TLR7/8 for stimulating dendritic cells, but fails to recite any specific method steps.  Therefore the scope of the claimed “use” cannot be determined.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s)1, 3, 23-24, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kvistborg et al., 2009, of record.
Kvistborg teaches a method for stimulating dendritic cells comprising providing dendritic cells and stimulating the dendritic cells by incubating with CD40L and TLR7/8 agonist R848 (see page 57, in particular). Kvistborg teaches that said CD40L is added to dendritic cell cultures in liquid at a concentration of 1 ug/ml, i.e. it is soluble. This can be considered a “use” of said CD40L and TLR7/8 agonist for stimulating dendritic cells.  Kvistborg further teaches measuring the secretion of IL-10 and IL-12 from the stimulated dendritic cells, and that doing so for the purpose of determining the potency of the dendritic cells (see page 57-60, in particular). 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3, 23-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvistborg et al., 2009 of record, in view of Kelleher, 2001 and Rigby 2004. 
The teachings of Kvistborg are described above.  
Kvistborg teaches measuring IL-10 and IL-12 by ELISA but differs from the claimed invention in that it does not explicitly teach measurement at the single cell level.  
Kelleher teach that in contrast to ELISA assay for measuring cytokine production, intracellular cytokine labeling allows an investigator to measure cytokine production by individual cells in combination with simultaneous labeling of cell surface proteins, and that it is less laborious than other single cell techniques (see page 423, in particular).  Likewise, Rigby teach measuring IL-12 and IL-10 production by dendritic cell using intracellular cytokine staining that is sensitive and allows measurement using small numbers of cells (See page 245, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use intracellular cytokine staining, as taught by Kelleher and Rigby, to measuring IL-10 and IL-12 in the method of Kvistborg. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Kelleher and Rigby teach that it is sensitive, allows measurement of cytokine production by individual cells with simultaneous labeling of cell surface proteins, and that it is sensitive, less laborious and allows for measurement with smaller cell numbers. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644